t c summary opinion united_states tax_court james j mccarron iii and michelle mccarron petitioners v commissioner of internal revenue respondent docket no 8383-00s filed date james j mccarron iii pro_se richard a stone for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time that the petition was filed unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent determined deficiencies in petitioners' federal income taxes additions to tax for failure_to_file and accuracy- related penalties as follows year deficiency dollar_figure big_number big_number addition_to_tax sec_6651 penalty sec_6662 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure the issues for decision are l whether petitioners received unreported income during and whether petitioners are entitled to deductions on schedule a itemized_deductions and deductions on schedule c profit or loss from business for and in excess of those allowed by respondent whether petitioners are entitled to earned_income credits for and whether petitioners are liable for additions to tax for and for failure_to_file timely returns and whether petitioners are liable for accuracy-related_penalties for and background the stipulation of facts and the exhibits received into evidence are incorporated herein by reference petitioners resided in silver spring maryland at the time the petition was filed 1the amounts of any liabilities for and deductions of self- employment_taxes depend on the resolution of the other issues in this case at trial respondent moved to dismiss the case as to petitioner michelle mccarron for failure to prosecute mrs mccarron did not sign the stipulation of facts or appear at the trial on her own behalf the court will grant respondent's motion to dismiss mrs mccarron for lack of prosecution the court will enter a decision in this case in an amount that will apply to both mr and mrs mccarron see 64_tc_651 affd 566_f2d_2 6th cir mr mccarron was a tax_return_preparer and stockbroker during the years in issue mrs mccarron did temporary work during through and was a horse riding instructor during petitioners failed to file timely their tax returns for and as a result those tax years were selected for examination as part of the nonfiler initiative pertaining to tax_return_preparers the examination revealed petitioners had unreported income of dollar_figure in dollar_figure in and dollar_figure in in those years petitioners also had unexplained bank_deposits of dollar_figure dollar_figure and dollar_figure respectively the examination of the returns at issue here for and commenced as a continuation of the earlier examination petitioners filed delinquent income_tax returns for and the return was filed on date and the return was filed on date petitioners' return was timely filed attached to each return was a schedule a and schedules c petitioners reported adjusted_gross_income of dollar_figure dollar_figure and dollar_figure for and respectively a examination of petitioners' tax returns in a letter dated date petitioners were informed that respondent was proceeding with the examination of their tax_year for which a return had not yet been filed additionally the examination had been expanded to include the form sec_1040 individual_income_tax_return they filed for and forms information_document_request idrs were enclosed with the letter because of the audit results of petitioners' prior years unreported income and the lack of substantiation of business deductions were significant areas of inquiry mr mccarron petitioner met with respondent on date and presented an original delinquent_return for for filing petitioner did not have any documentation used in sec_7491 which shifts the burden_of_proof to the secretary in certain circumstances is inapplicable to this case see 118_tc_579 n sec_7491 is effective for court proceedings arising in connection with examinations commencing after date affd 80_fedappx_16 9th cir calculating the income and deductions shown on the return or any of the information requested in the idrs petitioners also failed to provide information for their or return respondent issued a notice_of_deficiency for and in which various adjustments were made to petitioners' income and deductions and additions to tax and penalties were determined b petitioners' income petitioners held bank accounts at sandy spring national bank sandy spring during through and at john hanson savings bank john hanson during and respondent conducted a bank_deposits analysis to determine the amount of fees petitioner received in connection with his schedule c business as a tax_return_preparer which checks petitioner received in connection with his schedule c business activities as a stockbroker and the identity of other unexplained deposits using the internal revenue service's irs return preparer listing information database respondent compiled a report of the individual income_tax returns bearing petitioner's social_security_number and identifying him as the paid return preparer during the years in issue the database revealed that petitioner prepared individual returns in each year as follows return sec_139 returns returns petitioner gave respondent information indicating that he had prepared returns as follows return sec_76 return sec_66 returns respondent compared the irs database listing to the corresponding deposits of fees into petitioners' bank accounts and identified an additional returns prepared by petitioner in alone ten of those returns were business returns which would not have appeared in the irs database for tax_year at least returns and their related preparation fees were not identified as having been deposited in whole or in part respondent determined petitioners had omitted gross_receipts received from petitioner's schedule c tax_return preparation business of dollar_figure for dollar_figure for and dollar_figure for after reducing total unexplained bank_deposits by unreported fees identified by respondent as well as income reported on forms w-2 wage and tax statement and forms 1099-misc miscellaneous income respondent's analysis determined petitioners had remaining unexplained bank_deposits as follows dollar_figure big_number big_number petitioner failed to provide any documentation proving that these deposits were from nontaxable sources during and petitioner also worked for mr ragnar sundstrom preparing tax returns mr sundstrom filed forms misc for payments he made to petitioner for services rendered during petitioner received two additional checks from mr sundstrom totaling dollar_figure check no for dollar_figure and check no for dollar_figure the sundstrom payments the notation on check no states friendship the notation on check no states bal of friendship payment petitioner contends the sundstrom payments were loans but he never gave respondent any evidence or documentation to support his claim further petitioner did not take any_action to produce mr sundstrom to testify about the nature of the payments c petitioners' deductions and credits petitioners claimed itemized_deductions as follows real_estate_taxes home mortgage interest cash charitable_contributions noncash charitable_contributions total dollar_figure big_number -0- big_number dollar_figure big_number -0- big_number dollar_figure big_number big_number respondent limited petitioners deductions for cash charitable_contributions to those amounts evidenced by canceled checks as follows dollar_figure for the dollar_figure noncash charitable_contribution claimed on their return petitioners submitted documentation consisting of a salvation army receipt for one refrigerator and four bags of clothes petitioners attributed a value of dollar_figure to the total contribution respondent reduced the value of the contribution to dollar_figure dollar_figure for the refrigerator and dollar_figure for each bag of clothes the reduction of the charitable_contribution_deduction for reduced petitioners' total itemized_deductions to dollar_figure the standard_deduction for joint filers in was dollar_figure respondent applied the higher amount of the standard_deduction in calculating the tax due for additionally petitioners claimed various deductions on their and schedules c for their tax preparation stock brokerage and horse riding instruction activities respondent allowed deductions for the business_expenses that were sufficiently documented by canceled checks respondent disallowed many of the deductions including a dollar_figure deduction for self-employment health insurance because petitioners failed to substantiate them and failed to establish that the amounts were expended for a business_purpose petitioners knew respondent had questioned their documentation of expenses in prior years here petitioners failed to respond to documentation requests via the idrs and did not present any evidence at trial to demonstrate their entitlement to additional deductions on their returns for each of the years in issue petitioners also claimed earned_income credits for their two children of dollar_figure in dollar_figure in and dollar_figure in respondent determined petitioners were not eligible to claim these credits and petitioners knew respondent had denied their claimed earned_income credits in prior years d additions to tax and penalties respondent determined that petitioners are liable for additions to tax under sec_6651 for failure_to_file timely their tax returns for and for each of the years in issue respondent also determined that petitioners are liable for an accuracy-related_penalty under sec_6662 discussion respondent's determinations in the notice_of_deficiency are presumed correct and generally petitioners bear the burden of proving that respondent's determination of income_tax deficiencies is incorrect see 290_us_111 a petitioners' income it is a taxpayer's responsibility to maintain adequate books_and_records sufficient to establish his or her income see sec_6001 96_tc_858 affd 959_f2d_16 2d cir when a taxpayer fails to maintain adequate_records the commissioner may determine income under the bank_deposits method dileo v commissioner supra pincite a bank deposit is prima facie evidence of income id pincite 87_tc_74 estate of mason v commissioner t c pincite see also 132_f2d_775 2d cir affg 45_bta_104 the bank_deposits method of reconstruction assumes that all money deposited into a taxpayer's account is taxable as income unless the taxpayer can show a nontaxable source for the income see 335_f2d_671 5th cir dileo v commissioner supra pincite the use of the bank_deposits method for computing income has long been sanctioned by the courts dileo v commissioner supra pincite estate of mason v commissioner supra pincite the fact that the commissioner was not completely correct does not invalidate the method employed 380_f2d_494 5th cir affg in part and revg in part tcmemo_1964_302 175_f2d_500 2d cir affg 7_tc_245 thus petitioners not respondent bear the burden of proving that respondent's determination of underreported income computed using the bank_deposits method of reconstructing income is incorrect 94_tc_654 70_tc_1057 petitioner gave respondent incomplete information regarding his return preparation income and failed to deposit all the fees he received petitioner also failed to call mr sundstrom a witness he claimed could corroborate that certain deposits were loan proceeds given the importance of mr sundstrom in substantiating this purported loan the court assumes from his absence that his testimony would not have corroborated petitioner's testimony 925_f2d_180 7th cir affg tcmemo_1989_393 see also 6_tc_1158 holding that if a party having the burden_of_proof fails to call a witness who is available to testify and that witness could corroborate the taxpayer's testimony the taxpayer's failure to do so creates a presumption that the witness's testimony would have been unfavorable affd 162_f2d_513 10th cir the court holds that respondent’s determination of additional income in the amounts set forth in the notice_of_deficiency is sustained b petitioners' deduction sec_1 schedule c and schedule a deductions sec_162 allows a taxpayer deductions for ordinary and necessary business_expenses incurred during the taxable_year in carrying_on_a_trade_or_business deductions however are a matter of legislative grace and the taxpayer bears the burden of proving the entitlement to any deductions claimed see 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 generally a taxpayer must establish that deductions taken pursuant to sec_162 are ordinary and necessary business_expenses and must maintain records sufficient to substantiate the amounts of the deductions claimed sec_1_6001-1 income_tax regs under sec_6001 petitioner bears the sole responsibility for maintaining his business records if a claimed business_expense is deductible but the taxpayer is unable to substantiate it the court is permitted to make as close an approximation as it can bearing heavily against the taxpayer whose inexactitude is of his or her own making 39_f2d_540 2d cir the estimate however must have a reasonable evidentiary basis 85_tc_731 with respect to certain business_expenses sec_274 supersedes the cohan doctrine see sec_1_274-5t temporary income_tax regs fed reg date applying more stringent substantiation requirements sec_274 disallows deductions for traveling expenses gifts and meals and entertainment as well as for listed_property unless the taxpayer substantiates by adequate_records or by sufficient evidence corroborating the taxpayer's own statement the amount of the expense the time and place of the expense the business_purpose of the expense and the business relationship to the taxpayer of the persons involved in the expense petitioners' charitable_contribution deductions are governed by sec_170 sec_170 allows a deduction for any charitable_contribution to or for_the_use_of an organization described in sec_170 payment of which is made during the taxable_year and verified under regulations prescribed by the secretary in general the amount of a charitable_contribution made in property other than money is the fair_market_value of the donated property at the time of the contribution 109_tc_258 affd without published opinion 166_f3d_332 4th cir sec_1_170a-1 income_tax regs to be eligible for a charitable_contribution_deduction for property petitioners must among other requirements establish the fair_market_value of the property at the time of the contribution and show the method they used to estimate the value see jennings v commissioner tcmemo_2000_366 affd 19_fedappx_351 6th cir sec_1_170a-13 income_tax regs petitioners attached a form provided by the salvation army upon which petitioners had written the amount of dollar_figure they presented no detailed information regarding the property its cost or the manner in which the dollar_figure amount claimed as a deduction was determined respondent disallowed all or part of petitioners' schedule c and schedule a deductions as well as their above-the-line deduction for self-employment health insurance because of lack of substantiation petitioners did not keep books_and_records which would support an allowance of deductions in excess of the amounts respondent has already allowed and they did not produce any documentary_evidence at trial the only available evidence as to any of petitioners' expenses in excess of those documented by canceled checks is petitioner's own self-serving testimony which we are not required to accept and which we do not in fact find to be credible see 99_tc_202 in view of their failure to substantiate the court holds that petitioners are not entitled to deductions in excess of the amounts allowed by respondent in the notice_of_deficiency respondent's determinations are sustained since the remaining itemized_deductions respondent allowed for tax_year were less than the standard_deduction for that year respondent allowed petitioners the higher amount of the standard_deduction see 71_tc_633 respondent's determination is sustained earned_income_credit sec_32 allows an eligible_individual an earned_income_credit against the individual’s income_tax_liability however sec_32 limits the amount of credit allowable sec_32 specifies the amounts of adjusted_gross_income at which the earned_income_credit is phased out and the taxpayer is no longer eligible for the credit in the case of an eligible_individual with two qualifying children the phaseout amounts are dollar_figure for revproc_92_102 1992_2_cb_579 dollar_figure for sec_32 and dollar_figure for revproc_94_72 1994_2_cb_811 the court has sustained respondent's determinations that petitioners had additional income in the amounts set forth in the notice_of_deficiency the result is that petitioners' adjusted_gross_income for and increased by dollar_figure dollar_figure and dollar_figure respectively these adjusted_gross_income amounts exceed the earned_income_credit phaseout amounts the court holds therefore that petitioners are not entitled to earned_income credits for and c additions to tax and penaltie sec_1 addition_to_tax under sec_6651 sec_6651 imposes an addition_to_tax for failure_to_file a timely tax_return the addition_to_tax is equal to percent of the amount of the tax required to be shown on the return if the failure_to_file is not for more than month id an additional percent is imposed for each month or fraction thereof in which the failure_to_file continues to a maximum of percent of the tax id the addition_to_tax is imposed on the net amount due sec_6651 the addition_to_tax is applicable unless a taxpayer establishes that the failure_to_file was due to reasonable_cause and not willful neglect sec_6651 if a taxpayer exercised ordinary business care and prudence and was nonetheless unable to file the return by the date prescribed by law then reasonable_cause exists sec_301_6651-1 proced admin regs to prove reasonable_cause a taxpayer must show that he exercised ordinary business care and prudence but nevertheless could not file the return when it was due see 92_tc_899 sec_301_6651-1 proced admin regs willful neglect means a conscious intentional failure_to_file or reckless indifference 469_us_241 petitioners failed to offer any evidence that their failure to timely file their and tax returns was due to reasonable_cause and not willful neglect in fact petitioners offered no explanation at all this is particularly troubling given that petitioner is a tax_return_preparer the court sustains respondent's determination that petitioners are liable for the additions to tax under sec_6651 accuracy-related_penalty under sec_6662 respondent also determined petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for each of the years in issue sec_6662 imposes a penalty of percent of the portion of the underpayment which is attributable to inter alia negligence or disregard of rules or regulations sec_6662 negligence is the 'lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances ' 85_tc_934 quoting marcello v commissioner f 2d pincite it includes any failure by the taxpayer to keep adequate books_and_records or to substantiate items properly sec_1_6662-3 income_tax regs the term disregard includes any careless reckless or intentional disregard sec_6662 no penalty shall be imposed if it is shown that there was reasonable_cause for the underpayment and the taxpayer acted in good_faith with respect to the underpayment sec_6664 the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances the most important factor is the extent of the taxpayer's effort to assess the taxpayer's proper tax_liability circumstances that may indicate reasonable_cause and good_faith include an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer sec_1_6664-4 income_tax regs emphasis added see 296_f3d_607 7th cir affg tcmemo_2000_20 this subjective analysis operates in effect to hold knowledgeable tax professionals to a higher standard of care than a regular taxpayer see reynolds v commissioner supra pincite experience knowledge and education proviso was fatal to taxpayer who was attorney c p a and irs audit supervisor knoll v commissioner tcmemo_2003_277 lawyer experienced in tax-advantaged financing liable for accuracy-related_penalty for negotiating and structuring settlement agreement to secure tax advantages valid in form but lacking substance mitchell v commissioner tcmemo_2001_269 lawyer-accountant held liable for accuracy-related_penalty for deducting farm_losses with no credible plan to make profit emerson v commissioner tcmemo_2001_186 lawyer liable for accuracy-related_penalty for failing to keep adequate_records required by sec_6001 petitioner has been a tax_return_preparer since at least between and he prepared at least tax returns and was paid for his services given petitioner's experience in preparing tax returns and his knowledge that petitioners were previously held liable for omitting income and failing to substantiate expenses this court concludes that he failed to act with reasonable_cause and in good_faith in determining his tax_liability see wilkerson v commissioner tcmemo_1998_68 c p a and wife experienced return preparers who failed to report fees and other income were held liable for negligence_penalty the court holds that petitioners are liable for the accuracy-related_penalties under sec_6662 reviewed and adopted as the report of the small_tax_case division to reflect the foregoing an order of dismissal will be entered as to petitioner michelle mccarron and decision will be entered under rule
